Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on October 18, 2021 is acknowledged and has been entered.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Response to Arguments
Applicant’s arguments, see p. 5-7, filed October 18, 2021, with respect to the rejection(s) of claim(s) 1-20 under 103 in view of Andersen, Quake and Beck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parameswaran et al.

The prior rejection is withdrawn and a new Grounds of Rejection is applied.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO2004051218; June 2004) in view of Quake et al. (8703652; April 2014) and Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9).
With regard to claim 1, Andersen teaches a method for amplifying and sequencing cell-free DNA, comprising: 
dividing the DNA into multiple aliquots, amplifying a subset of the target loci in parallel in individual reaction volumes to obtain amplified DNA, wherein each reaction volume comprises at least one aliquot of the DNA, and pooling the amplified DNA (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification  and where the 
performing sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 5, lines 5-20, where samples can be sequenced).  
With regard to claim 2, Andersen teaches a method of claim 1, wherein the biological sample is a blood, plasma, serum, or urine sample (p 11, lines 26-31, where the sample can be a variety of sources; Example 8, where the samples are from plasma samples and the nucleic acid is circulating nucleic acid).  
With regard to claim 11, Andersen teaches a method for amplifying and sequencing cell-free DNA, comprising: 
performing multiplex targeted amplification of at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification; Example 7 and Example 8, where samples are aliquoted into singleplex assays and then pooled); performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 4, lines 23-33 and p. 5, lines 1-20, where the variations are SNPs).  
With regard to claim 12, Andersen teaches a method of claim 11, wherein the biological sample is a blood, plasma, serum, or urine sample (p 11, lines 26-31, where the sample can be a variety of sources; Example 8, where the samples are from plasma samples and the nucleic acid is circulating nucleic acid).  

Regarding claim 1, while Andersen teaches multiplex amplification of aliquots and pools, Andersen does not teach a step of preamplification. 
With regard to claim 1, Quake teaches a method comprising:
pre-amplifying at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume to obtain pre-amplified DNA (col. 24, lines 34-49, where samples are pre-amplified in the sample with control of a computer program and col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21)).
With regard to claim 3, Quake teaches a method of claim 1, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 4, Quake teaches a method of claim 1, wherein at least 50 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 5, Quake teaches a method of claim 1, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 13, Quake teaches a method of claim 11, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  

With regard to claim 15, Quake teaches a method of claim 11, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 20, Quake teaches a method of claim 11, wherein the biological sample is not obtained from a pregnant women (cell free nucleic acids are amplified, see col. 2, lines 13-21).
Regarding claim 6, 11, while Andersen teaches multiplex amplification, Anderson does not teach performing barcoding PCR to introduce a barcode and a sequencing tag.  Regarding claims 1, 6-11 and 16-18, while Quake teaches pre-amplification and sequencing, neither Andersen or Quake teach the step of including both barcode and sequencing tags.  
With regard to claim 1, Parameswaran teaches performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 1, col. 2, where a variety of mutations are envisaged, including mutations within cancers; p. 4, “processing of pooled sample for high throughput sequencing” which is used for sequencing samples at higher throughput). 
With regard to claim 6, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the 
With regard to claim 7, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 8, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with 1024-65536 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 9, Parameswaran teaches a method of claim 1, wherein the method further comprises barcoding PCR to introduce a barcode and a sequencing tag (Abstract, Figure 1, where the 454 adapter meets the limitation of a sequencing tag and where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught).  
With regard to claim 10, Parameswaran teaches a method of claim 1, wherein amplified DNAs from multiple samples are pooled together and sequenced in a single sequencing lane (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught). 
With regard to claim 11, Parameswaran teaches performing barcoding PCR to introduce a barcode and a sequencing tag (Abstract, Figure 1, where the 454 adapter meets the limitation of a 
With regard to claim 16, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 17, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 18, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with 1024- 65536 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen to include the method of preamplification as taught by Quake to arrive at the claimed invention with a reasonable expectation for success.  Andersen teaches a method of multiplex amplification wherein “Once amplified, the multiplex amplification product can be used in downstream analyses without further purification or manipulation” (p. 1, lines 13-14).  Further Quake teaches “some 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen and Quake to include the molecular barcodes and high throughput sequencing as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.  Of particular note is that both Quake and Parameswaran are focused on the issue of pooling and sequencing of multiplex samples. Regarding this issue Parameswaran teaches “Physical-space segregation of the sequencing platform into a fixed number of channels allows limited multiplexing, but obscures available sequencing space. To overcome these limitations, we have devised a novel barcoding approach to allow for pooling and sequencing of DNA from independent samples, and to facilitate subsequent segregation of sequencing capacity” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would adjusted the teachings of Andersen and Quake to include the molecular barcodes and high throughput sequencing as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM